Citation Nr: 0526113	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-06 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) as on appeal from a November 1997 
rating decision of the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in San Juan, the Commonwealth of 
Puerto Rico, that denied service connection for fatigue due 
to an undiagnosed illness, vascular headaches as due to an 
undiagnosed illness, and paralumbar myositis as due to an 
undiagnosed illness.  A second rating decision, dated in 
January 2004, granted service connection for vascular 
headaches, lumbar myositis, and residual scar from lipoma 
excision, posterior neck.  The only issue therefore remaining 
on appeal is entitlement to service connection for fatigue 
due to an undiagnosed illness.  The Board notes that the 
veteran's claim has been transferred to the RO in St. 
Petersburg, Florida.


FINDING OF FACT

The veteran does not have objective signs or symptoms of 
chronic fatigue; nor has chronic fatigue been diagnosed..


CONCLUSION OF LAW

Chronic fatigue was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for chronic fatigue as due to undiagnosed illness.  He 
asserts that he incurred the claimed condition while serving 
in the Gulf War.  The veteran was stationed in South West 
Asia from January 1991 to February 1991.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(a), 
(b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 
3.317(a)(4).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; a VA General Medical 
examination report dated in December 1996; a VA Spine 
examination report dated in January 1997; a VA Neurological 
examination report dated in February 1997; VA Audio, 
Neurological, Respiratory, Spine, Scars, and Chest 
examination reports dated in October 1999; VA progress notes 
dated between February 2005 and April 2005; a VA Gulf War 
Guidelines examination report dated in February 2005; a VA 
Infectious, Immune, and Nutritional Disabilities examination 
report dated in February 2005; a VA Spine examination report 
dated in April 2005.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the veteran's claim for service connection for 
chronic fatigue syndrome as due to an undiagnosed illness.

The veteran's service medical records show no complaints, 
diagnosis, or treatment for chronic fatigue or an undiagnosed 
illness.  He did, however, have multiple losses of 
consciousness, at times diagnosed as due to syncope, and was 
once assessed with exhaustion.  The service medical records 
also showed that the veteran had a history of asthma 
predating service.

Post-service medical records relevant to the veteran's claim 
for service connection for chronic fatigue include a VA 
General Medical examination report dated in December 1996; VA 
progress notes dated between February 2005 and April 2005; a 
VA Gulf War Guidelines examination report dated in February 
2005; a VA Infectious, Immune, and Nutritional Disabilities 
examination report dated in February 2005.

The December 1996 VA General Medical examination report noted 
the veteran's history of loss of consciousness and blackouts 
with episodes of cardiac arrhythmias.  It does not mention 
fatigue.

The VA Gulf War Guidelines examination report from February 
2005 showed that the veteran stated that for the past 9 or 10 
years he has woken up tired in the early morning.  The 
veteran had no recurrent fever, no chronic sore throat, no 
weight loss, and no enlarged lymph nodes.  He had no 
generalized muscle aches or weakness.  There were no 
migratory joint pains and he did not have fatigue lasting 24 
hours after exercise.  The examiner noted that the veteran 
did stretch exercises, sit-ups and push-ups every day for 15-
20 minutes, after which he was not tired.  The report also 
mentioned that the veteran worked full time.  It showed the 
veteran called in sick twice within the past 12 months due to 
back pain, which occurred after cleaning the parks after 
hurricanes in August and September 2004.  The veteran stated 
that he missed several days of work because of back pain.  He 
came into the Emergency Room and stayed on bed rest for three 
days, for which he said he was given a prescription.  The VA 
examiner found that the veteran did not have chronic fatigue 
syndrome by the stated criteria.

The VA Infectious, Immune, and Nutritional Disabilities 
examination report dated in February 2005 also showed that 
the veteran reported waking up tired in the early morning for 
the past 9 to 10 years.  Under "diagnoses" the examiner 
again found no chronic fatigue syndrome.

The Board finds that the claim must be denied on a direct 
basis.  Though the veteran's service medical records show 
treatment for exhaustion and episodes of loss of 
consciousness there is no record of treatment for chronic 
fatigue subsequent to his service in Southwest Asia.  It does 
not appear that the veteran has ever been diagnosed with 
chronic fatigue syndrome or fatigue.  Under 38 U.S.C.A. 
§§ 1110 and 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West 155 
F.3d 1353 (Fed.Cir. 1998).  Therefore, to the extent that the 
claim has been presented on a direct basis other than due to 
an undiagnosed illness, the claim must be denied.  

To the extent that a claim has been presented under 3.317, 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. 
§ 3.317(b).  Here, the evidence does not show that the 
veteran has objectively exhibited fatigue symptoms which are 
manifestations of an undiagnosed illness.  Indeed, though the 
veteran asserts that he has been tired upon waking for the 
past decade, the February 2005 VA Gulf War Guidelines 
examination report showed that the veteran did not suffer 
from chronic fatigue syndrome, that he was working full-time, 
that he exercised daily without becoming tired, and that his 
absences from work and hospitalization were caused by back 
pain, for which he is already service-connected.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that the veteran's claim 
of entitlement to service connection for chronic fatigue due 
to an undiagnosed illness must also be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
chronic fatigue as due to an undiagnosed illness must be 
denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for chronic fatigue as due to an undiagnosed 
illness.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2003 and January 2005.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
January 2005 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a March 
2004 supplemental statement of the case (SSOC).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for chronic fatigue as due to undiagnosed 
illness is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


